
	
		I
		112th CONGRESS
		1st Session
		H. R. 2970
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Baca (for
			 himself, Mr. Israel,
			 Mr. Serrano,
			 Ms. Norton,
			 Mr. Grijalva,
			 Ms. Bordallo,
			 Mr. Conyers,
			 Ms. Lee of California,
			 Ms. Edwards,
			 Mr. Ackerman,
			 Mrs. McCarthy of New York,
			 Ms. Woolsey,
			 Mr. Brady of Pennsylvania, and
			 Mr. Runyan) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award a Congressional Gold Medal in recognition of
		  Alice Paul’s role in the women’s suffrage movement and in advancing equal
		  rights for women.
	
	
		1.Short titleThis Act may be cited as the
			 Alice Paul Women’s Suffrage
			 Congressional Gold Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Alice Paul was born on January, 11, 1885,
			 in Moorestown, New Jersey, and died on July 9, 1977.
			(2)Alice Paul
			 dedicated her life to securing suffrage and equal rights for all women and, as
			 founder of the National Woman’s Party, she was instrumental in the passage of
			 the 19th Amendment to the United States Constitution.
			(3)Alice Paul and the
			 National Woman’s Party were the first group ever to picket the White
			 House.
			(4)While President
			 Woodrow Wilson trumpeted America’s values of democracy abroad during World War
			 I, Alice Paul was dedicated to reminding the President that not all Americans
			 enjoyed democracy at home.
			(5)Alice Paul used
			 nonviolent civil disobedience to bring national attention to the women’s
			 suffrage movement, such as the 3-week hunger strike she undertook when she was
			 sentenced to jail in October, 1917, for her demonstrations.
			(6)Alice Paul’s
			 courage inspired thousands of women to join the women’s suffrage
			 movement.
			(7)Instead of
			 patiently waiting for States to grant women suffrage, Alice Paul mobilized an
			 entire generation of women to pressure the United States Congress and the
			 President to give all women in America the right to vote.
			(8)Alice Paul did not
			 stop her fight after the 19th Amendment was ratified; she drafted the Equal
			 Rights Amendment to the United States Constitution in 1923 and fought
			 tirelessly for its passage until her death 54 years later.
			(9)Alice Paul lobbied
			 Congress to include gender in civil rights bills and was successful in
			 including sex discrimination in Title VII of the Civil Rights Act of
			 1964.
			(10)Alice Paul sought
			 equal rights for women all over the world, not just Americans and, as a means
			 of pursuing this goal, founded the World Party for Equal Rights for Women in
			 the 1930s.
			(11)Alice Paul was
			 instrumental in the placement of a passage on gender equality in the preamble
			 of the United Nations Charter.
			(12)Few people have played a greater role in
			 shaping the history of the United States than Alice Paul.
			(13)Alice Paul is an
			 example to all Americans of what one person can do to make a difference for
			 millions of people.
			3.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design in commemoration of Alice Paul, in recognition
			 of her role in the women’s suffrage movement and in advancing equal rights for
			 women.
			(b)Presentation and
			 displayThe medal referred to
			 in subsection (a) shall be presented jointly to representatives of the Alice
			 Paul Institute and the Sewall-Belmont House, to be shared equally and displayed
			 as appropriate.
			(c)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
